Case 3:20-cv-00061-SLH-MPK Document 51 Filed 01/15/21 Page1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JOHN WILLIAMS, )
)
Plaintiff, )
) Civil Action No. 3:20-cv-61

vs. ) District Judge Stephanie L. Haines

) Magistrate Judge Maureen P. Kelly
TOM WOLF, THERON PEREZ, JOHN )
WETZEL, BARRY SMITH, REBECCA )
REIFER. M. STRAW, R. WESTOVER, 5. )
HNATKOVICH, and PERSONS )
UNIDENTIFIED )
)
Defendants. )

MEMORANDUM ORDER

 

This is a civil rights case brought under 42 U.S.C. § 1983, as well as other various federal
statutes, by John Williams (“Plaintiff”) that has been referred to United States Magistrate Judge
Maureen P. Kelly for pretrial proceedings in accordance with the Magistrates Act, 28 U.S. C. §
636, and Local Civil Rule 72.

Plaintiff's complaint was filed on June 9, 2020 [Doc. 25] purporting to bring a class action
on behalf of himself and other inmates incarcerated at the State Correctional Institution at
Houtzdale (“SCI Houtzdale”). Plaintiff claims that inmates at SCI Houtzdale suffer the
unconstitutional denial of access to courts, and that deductions from inmate accounts by the
Pennsylvania Department of Corrections to pay court-imposed fees and penalties violates the
United States Constitution, as well as various federal criminal and civil rights statutes and state
common law. On July 21, 2020, Magistrate Judge Kelly submitted a Report and Recommendation
to this Court recommending that the Complaint be dismissed for failure to state a claim, and

further, that Plaintiff be granted leave to file an Amended Complaint to correct any identified
Case 3:20-cv-00061-SLH-MPK Document 51 Filed 01/15/21 Page 2 of3

deficiencies, if possible [Doc. 36]. On August 10, 2020, Plaintiff filed objections to Magistrate
Judge Kelly’s recommendation [Doc. 37].

When a party timely objects to a magistrate judge’s report and recommendation, the district
court must “make a de novo determination of those portions of the report or specified proposed
findings or recommendations to which objection is made.” EEOC v. City of Long Branch, 866
F.3d 93, 100 (3d Cir. 2017) (quoting 28 U.S.C. § 636(b)(1)); see also Local Civil Rule 72.D.2. In
doing so, the Court may accept, reject or modify, in whole or in part, the findings and
recommendations made in the report. 28 U.S.C. § 636(b)(1). District courts are not required to
make any separate findings or conclusions when reviewing a recommendation de novo under §
636(b). See Hill v. Barnacle, 655 F. App’x 142, 148 (3d Cir. 2016).

Upon de novo review of the record and the Report and Recommendation [Doc.36], and
pursuant to Local Civil Rule 72.D.2, the Court will accept in whole the findings and
recommendations of the Magistrate Judge in this matter. The Court has reviewed the Complaint,
and the attached exhibits, and agrees with all of Magistrate Judge Kelly’s recommendations.
Likewise, Plaintiff's objections [Doc. 37] to the Report and Recommendation are unavailing and
do not alter the Magistrate Judge’s findings. Plaintiffs allegations simply are not sufficient to
state a claim upon which relief can be granted for the reasons thoroughly set forth in the Report
and Recommendation. Magistrate Judge Kelly identified the deficiencies in the complaint and has
recommended Plaintiff be given an opportunity to remedy those deficiencies by amendment. This
Court will grant him that opportunity.

Accordingly, the following order is entered:

No
Case 3:20-cv-00061-SLH-MPK Document 51 Filed 01/15/21 Page 3of3

ORDER OF COURT
AND NOW, this 15" day of January, 2021, IT IS ORDERED that Plaintiff's objections
[Doc. 37] to the Magistrate Judge’s Report and Recommendation [Doc. 36] hereby are overruled;
and. for the reasons set forth in the Magistrate Judge’s Report and Recommendation [Doc. 36],
which is adopted as the opinion of the Court, IT IS FURTHER ORDERED:
1. Each of Plaintiff's federal claims against all Defendants are dismissed for failure to
state a claim;
2. Plaintiff's state law claims are dismissed for lack of jurisdiction; and,
3. Plaintiff is permitted to file an amended complaint as to those claims not dismissed
with prejudice in order to attempt to correct the deficiencies identified by the Court in

the Report and Recommendation as to his remaining claims.

Lp ae

A Stephanie L. Haines
United States District Judge
